FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MARIA M. GONZALEZ; LUCIANO              
VALENCIA; THE INTER TRIBAL
COUNCIL OF ARIZONA, INC.;
ARIZONA ADVOCACY NETWORK;
STEVE M. GALLARDO; LEAGUE OF
UNITED LATIN AMERICAN CITIZENS
ARIZONA; LEAGUE OF WOMEN
VOTERS OF ARIZONA;
PEOPLE FOR THE AMERICAN WAY
FOUNDATION; HOPI TRIBE,
                          Plaintiffs,   
               and
BERNIE ABEYTIA; ARIZONA HISPANIC
COMMUNITY FORUM; CHICANOS POR
LA CAUSA; FRIENDLY HOUSE; JESUS
GONZALEZ; DEBBIE LOPEZ;
SOUTHWEST VOTER REGISTRATION
EDUCATION PROJECT; VALLE DEL
SOL; PROJECT VOTE,
             Plaintiffs- Appellants,
                                        




                             5683
5684               GONZALEZ v. ARIZONA


                                    
                  v.
STATE OF ARIZONA; KEN BENNETT,
in his official capacity as
Secretary of State of Arizona;
SHELLY BAKER, La Paz County
Recorder; BERTA MANUZ, Greenlee
County Recorder; CANDACE
OWENS, Coconino County
Recorder; LYNN CONSTABLE,
Yavapai County Election Director;
KELLY DASTRUP, Navajo County
Election Director; LAURA DEAN-
LYTLE, Pinal County Recorder;
JUDY DICKERSON, Graham County
Election Director; DONNA HALE,      
La Paz County Election Director;
SUSAN HIGHTOWER MARLAR, Yuma
County Recorder; GILBERTO
HOYOS, Pinal County Election
Director; LAURETTE JUSTMAN,
Navajo County Recorder; PATTY
HANSEN, Coconino County
Election Director; CHRISTINE
RHODES, Cochise County Recorder;
LINDA HAUGHT ORTEGA, Gila
County Recorder; DIXIE MUNDY,
Gila County Election Director;
BRAD NELSON, Pima County
Election Director; KAREN OSBORNE,
Maricopa County Election
Director;
                                    
                    GONZALEZ v. ARIZONA                5685



YVONNE PEARSON, Greenlee County             No. 08-17094
Election Director; PENNY PEW,                  D.C. Nos.
Apache County Election Director;          2:06-cv-01268-ROS
HELEN PURCELL, Maricopa County            06-cv-01362-PCT-
Recorder; F. ANN RODRIGUEZ, Pima                  JAT
County Recorder,                          06-cv-01575-PHX-
             Defendants-Appellees,
                                                EHC


MARIA M. GONZALEZ; BERNIE             
ABEYTIA; ARIZONA HISPANIC
COMMUNITY FORUM; CHICANOS POR
LA CAUSA; FRIENDLY HOUSE; JESUS
GONZALEZ; DEBBIE LOPEZ;
                                      
SOUTHWEST VOTER REGISTRATION
EDUCATION PROJECT; LUCIANO
VALENCIA; VALLE DEL SOL;
PEOPLE FOR THE AMERICAN WAY
FOUNDATION; PROJECT VOTE,
                        Plaintiffs,
               and
                                      
5686                GONZALEZ v. ARIZONA



THE INTER TRIBAL COUNCIL OF            
ARIZONA, INC.; ARIZONA ADVOCACY
NETWORK; STEVE M. GALLARDO;
LEAGUE OF UNITED LATIN AMERICAN
CITIZENS ARIZONA; LEAGUE OF
WOMEN VOTERS OF ARIZONA; HOPI
TRIBE,
              Plaintiffs-Appellants,
                  v.
STATE OF ARIZONA; KEN BENNETT,
in his official capacity as
Secretary of State of Arizona;
SHELLY BAKER, La Paz County
Recorder; BERTA MANUZ, Greenlee
County Recorder; CANDACE               
OWENS, Coconino County
Recorder; PATTY HANSEN,
Coconino County Election
Director; KELLY DASTRUP, Navajo
County Election Director; LYNN
CONSTABLE, Yavapai County
Election Director; LAURA DEAN-
LYTLE, Pinal County Recorder;
JUDY DICKERSON, Graham County
Election Director; DONNA HALE,
La Paz County Election Director;
SUSAN HIGHTOWER MARLAR, Yuma
County Recorder; GILBERTO
HOYOS, Pinal County Election
Director;
                                       
                     GONZALEZ v. ARIZONA                   5687



LAURETTE JUSTMAN, Navajo County       
Recorder; CHRISTINE RHODES,
Cochise County Recorder; LINDA
HAUGHT ORTEGA, Gila County
Recorder; DIXIE MUNDY, Gila
County Election Director; BRAD
NELSON, Pima County Election                  No. 08-17115
Director; KAREN OSBORNE,
Maricopa County Election                       D.C. No.
                                           2:06-cv-01268-ROS
Director; YVONNE PEARSON,
Greenlee County Election                         ORDER
Director; PENNY PEW, Apache
County Election Director; HELEN
PURCELL, Maricopa County
Recorder; F. ANN RODRIGUEZ, Pima
County Recorder,
             Defendants-Appellees,
                                      
                     Filed April 27, 2011


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                    BY THOMSON REUTERS—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                             © 2011 Thomson Reuters.